Filed 12/4/20 P. v. Hernandez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




 THE PEOPLE,                                                                                   C090614

                    Plaintiff and Respondent,                                      (Super. Ct. No. MAN-CR-
                                                                                    FECOD-2018-0004009)
           v.

 NARCISO MARIN HERNANDEZ,

                    Defendant and Appellant.




         Appointed counsel for defendant Narciso Marin Hernandez filed an opening brief
setting forth the facts of the case and asking this court to review the record to determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After reviewing the entire record, we affirm the judgment.
                         FACTUAL AND PROCEDURAL BACKGROUND
         Defendant coerced a young girl to have sexual intercourse with him on multiple
occasions in San Joaquin County.


                                                             1
          In July 2018, the San Joaquin County District Attorney filed an amended
information alleging defendant committed 19 crimes, including 15 sex crimes against the
girl.
          In February 2019, the trial court denied defendant’s motion for appointment of
new counsel.
          In June 2019, having earlier suspended proceedings to determine defendant’s
competency, the trial court found defendant competent.
          In August 2019, pursuant to a negotiated disposition, defendant pleaded guilty to
three counts of forcible lewd or lascivious acts upon a child under 14 years old (Pen.
Code, § 288, subd. (b)(1)).1
          In September 2019, consistent with the parties’ agreement, the trial court
sentenced defendant to an aggregate term of 25 years in state prison, consisting of two
upper terms of 10 years for two of the section 288, subdivision (b)(1) counts, and the
lower term of five years for the remaining count, all terms to run consecutively.
          The trial court imposed various costs, including a $900 restitution fine (§ 1202.4),
a $900 parole revocation restitution fine, which was stayed pending successful
completion of parole (§ 1202.45), a $120 court operations assessment (§ 1465.8), and a
$90 criminal conviction assessment (Gov. Code, § 70373), and awarded 629 days of
credit.
          Defendant timely appealed and obtained a certificate of probable cause from the
trial court.
                                         DISCUSSION
          We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to




1         Undesignated statutory references are to the Penal Code.

                                                2
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to Wende, we find no
arguable error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                       KRAUSE                , J.



We concur:



      DUARTE                , Acting P. J.




      HOCH                  , J.




                                             3